Exhibit 10.1

 

SeaBright Holdings, Inc.

1501 4th Avenue, Suite 2600

Seattle, Washington 98101

 

 

January 31, 2013

 

Mr. Richard J. Gergasko

Chief Operating Officer

SeaBright Holdings, Inc.

1501 4th Avenue, Suite 2600

Seattle, Washington 98101

 

Re:     Separation Letter Agreement

 

Dear Richard:

 

This letter agreement (this “Letter Agreement”) will confirm our understanding
with regard to your termination of employment with SeaBright Holdings, Inc.
(together with its subsidiaries, the “Company”) and any of its subsidiaries. You
have advised the Company of your desire to resign voluntarily, and the Company
has agreed to accept your resignation and, in exchange for the promises
contained in this Letter Agreement (including the restrictive covenants and your
execution of a general release of claims as provided in the form attached hereto
as Exhibit A), the Company is willing to provide and you are willing to accept
the severance payments and benefits described herein.

 

1.     Transition and Separation. Your last day of work with the Company and
your employment termination date will be January 31, 2013 or such earlier date
as determined by the Company (the “Separation Date”). You will resign all of
your positions at the Company and its affiliates (and as a fiduciary of any
benefit plan of the Company and its affiliates) as of the Separation Date, and
you will execute such additional documents as requested by the Company to
evidence the foregoing. The Separation Date will be the termination date of your
employment for purposes of active participation in and coverage under all
benefit plans and programs sponsored by or through the Company or its
affiliates.

 

2.     Severance Benefits. In consideration for your execution of a general
release of claims as provided in the form attached hereto as Exhibit A and the
other promises contained herein, you will receive the following severance
payments and benefits in connection with your termination of employment with the
Company:

 

 

--------------------------------------------------------------------------------

 

 

Vesting of Restricted Stock and Stock Options. On the Separation Date, the
Company will fully vest the 105,000 shares of restricted stock (the “Company
Restricted Stock”) and 21,829 unvested options to purchase common stock of the
Company (the “Company Stock Options”) held by you as of the Separation Date. A
portion of the Company Restricted Stock, having an aggregate fair market value
as of market close on the Separation Date equal to the amount of tax withholding
obligation triggered through the vesting of the Company Restricted Stock, will
be withheld by the Company. The balance of the Company Restricted Stock will be
transferred to a special restricted account. The accelerated Company Stock
Options may not be exercised, but will remain outstanding until the Merger (as
defined below) is consummated. In the event the Agreement and Plan of Merger
(the “Merger Agreement”), dated as of August 27, 2012, by and among Enstar Group
Limited, AML Acquisition, Corp. and the Company is terminated in accordance with
its terms and the merger contemplated thereby (the “Merger”) is not consummated,
the Company Restricted Stock and all outstanding accelerated Company Stock
Options will be automatically forfeited to the Company for no consideration. The
Company Restricted Stock and Company Stock Options held by you will otherwise be
treated as “Company Restricted Stock” and “Company Stock Options” (as such terms
are defined in the Merger Agreement), respectively, under the Merger Agreement.




Payments and benefits provided in this paragraph 2 will be in lieu of any
termination or severance payments or benefits for which you may be eligible
under any of the plans, policies or programs of the Company or, if applicable,
under the Worker Adjustment Retraining Notification Act of 1988 or any similar
state statute or regulation.




3.     Other Compensation or Benefits. Promptly following the Separation Date,
you will be paid for accrued, unused vacation days, plus any accrued but unpaid
base salary and any unreimbursed business expenses entitled to reimbursement, in
each case, as of the Separation Date, all in accordance with the Company's
policies. In addition, you will retain your right to all other vested payments
and benefits to which you are entitled under the Company's employee benefit
plans (including, without limitation, vested common stock and vested options to
purchase common stock of the Company issued pursuant to the Company's
equity-based incentive plans and your equity-based incentive awards thereunder)
in accordance with the terms and conditions thereof and applicable law. You
acknowledge that, except as expressly provided in this Letter Agreement, you
will not receive any additional compensation, severance or other benefits of any
kind following the Separation Date, and that no severance benefits are payable
pursuant to your employment agreement, dated as of September 30, 2003, as
amended on February 21, 2012 (the “Employment Agreement”), between you and
SeaBright Insurance Company.




 

4.     Release. Any and all amounts payable and benefits or additional rights
contemplated by paragraph 2. hereof will only be payable if you deliver to the
Company and do not revoke a general release of claims in favor of the Company in
the form attached on Exhibit A hereto. Such release must be executed and
delivered (and no longer subject to revocation, if applicable) by you within
thirty (30) days following the Separation Date.

 

 
2

--------------------------------------------------------------------------------

 

 

5.     Restrictive Covenants; Survival.

 

 

(a)

You hereby (a) reaffirm your obligations under Sections 6 through 8 of the
Employment Agreement, and (b) understand, acknowledge and agree that such
obligations will survive your termination of employment with the Company and
remain in full force and effect in accordance with all of the terms and
conditions thereof; provided, however, that following consummation of the
Merger, Section 6 of the Employment Agreement will not apply with respect to any
employee of the Company that is terminated by the Company following the Merger.
For purposes of Section 6 of the Employment Agreement, the definition of “USL&H
Business” shall continue to have the meaning set forth in Section 5 of the
Employment Agreement, immediately prior to its amendment and restatement
pursuant to Section 5(b) below. In addition, the provisions of Section 9 of the
Employment Agreement will survive your termination of employment with the
Company and remain in full force and effect in accordance with all of the terms
and conditions thereof.




 

(b)

Section 5 of the Employment Agreement is hereby amended and restated, in its
entirety, to read as follows:




“Executive acknowledges and agrees with Employer that if Executive were to
provide services or take action in violation of this covenant, Employer would be
irreparably damaged. Executive covenants and agrees with Employer that during
the twelve month period commencing on January 31, 2013 (the “Noncompetition
Period”), Executive shall not, directly or indirectly, either for himself or for
any other individual, corporation, partnership, joint venture or other entity,
(i) interfere with the business strategy of Employer as it exists on January 31,
2013 or (ii) quote any business where SeaBright Insurance Company is listed as
the carrier as of the Separation Date. For purposes of this Agreement,
Employer's “business strategy” shall include, but is not limited to, Employer's
attempts to find a renewal rights partner and/or Employer's use of PointSure
Insurance Services, Inc. to renew underwritten business of Employer. If, at the
time of enforcement of this Section 5, a court shall hold that the restrictions
stated herein are unreasonable under circumstances then existing, the parties
hereto agree that the maximum period, scope or geographic area reasonable under
such circumstances shall be substituted for the stated period, scope or area and
that the court shall be allowed and directed to revise the restrictions
contained herein to cover the maximum period, scope and area permitted by law.
In the event of an alleged breach or violation by Executive of this Section 5,
the Noncompetition Period shall be tolled until such breach or violation has
been duly cured. Executive agrees that the restrictions contained in this
Section 5 are reasonable and that Executive has received adequate and valuable
consideration in exchange therefor.”




6.     Governing Law. This Letter Agreement will be governed by, and construed
under and in accordance with, the internal laws of the State of Washington,
without regard to the choice of law rules thereof.

 

7.     Tax Matters. The Company may withhold from any and all amounts payable
under this Letter Agreement such federal, state, local or foreign taxes as may
be required to be withheld pursuant to any applicable law or regulation.

 

 
3

--------------------------------------------------------------------------------

 

 

8.     Entire Agreement. Except as otherwise expressly provided herein, this
Letter Agreement and the exhibit attached hereto constitute the entire agreement
between you and the Company with respect to the subject matter hereof and
supersede any and all prior agreements or understandings between you and the
Company with respect to the subject matter hereof, whether written or oral
(including, without limitation, the Employment Agreement (except with respect to
the specific terms referenced and/or modified by Section 5 of this Letter
Agreement)). This Letter Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, and their respective heirs,
successors and assigns, provided that you may not assign your rights or
obligations hereunder. This Letter Agreement may be amended or modified only by
a written instrument executed by you and the Company.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 
4

--------------------------------------------------------------------------------

 

 

 

If this Letter Agreement accurately reflects your understanding as to the terms
and conditions of your termination of employment with the Company, please sign
and date one copy of this Letter Agreement in the space provided below and
return the same to me for the Company's records.

 

On behalf of the Company, I wish you the best of luck in your future endeavors.

 

 

Very truly yours,

 

SEABRIGHT HOLDINGS, INC.

        By:          

Name:

   

Title:

   

 

 

The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of my termination of employment with the Company, and I
hereby confirm my agreement to the same.




       

Dated: January 31, 2013

     

Richard J. Gergasko

 

 

 
5

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

GENERAL RELEASE

 

I, Richard J. Gergasko, in consideration of and subject to the performance by
SeaBright Holdings, Inc. (together with its subsidiaries, the “Company”), of its
obligations under the Separation Letter Agreement, dated as of January 31, 2013
(the “Agreement”), do hereby release and forever discharge as of the date hereof
the Company and their Affiliates, and all present and former directors,
officers, agents, representatives, employees, successors and assigns of the
Company and its affiliates and the Company's direct or indirect owners
(collectively, the “Released Parties”) to the extent provided below.

 

1.

I understand that any payments or benefits paid or granted to me under paragraph
2 of the Agreement represent consideration for signing this General Release and
are not salary, wages, benefits or any other payments to which I was already
entitled. I understand and agree that I will not receive the payments and
benefits specified in paragraph 2 of the Agreement unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter. Such payments and benefits will not be considered compensation for
purposes of any employee benefit plan, program, policy or arrangement maintained
or hereafter established by the Company or its affiliates. I also acknowledge
and represent that I have received all payments and benefits that I am entitled
to receive (as of the date I sign this General Release) and by virtue of any
employment by the Company.




2.

Except as provided in Paragraph 4 below and except for the provisions of my
Employment Agreement which expressly survive the termination of my employment
with the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counterclaims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys' fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, including
but not limited to claims which arise out of or are connected with my employment
with, or my separation or termination from, the Company including, but not
limited to, any allegation, claim or violation, arising under any of the
following, as amended: Sections 1981 through 1988 of Title 42 of the United
States Code; Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including, without limitation, the Older Workers Benefit Protection Act); the
Equal Pay Act of 1963, as amended; the Americans with Disabilities Act of 1990;
the Family and Medical Leave Act of 1993; the Worker Adjustment Retraining and
Notification Act; the Employee Retirement Income Security Act of 1974 (except
for any vested benefits under any tax qualified benefit plan); any applicable
Executive Order Programs;; the Immigration Reform and Control Act of 1986; the
Rehabilitation Act of 1973; the Occupational Safety and Health Act; the Fair
Credit Reporting Act; the Sarbanes-Oxley Act, to the extent permitted by law;
the Genetic Information Nondiscrimination Act of 2008; or under any other
federal, state or local civil or human rights law, or under any other local,
state, or federal law, regulation or ordinance; or under any public policy,
contract or tort, or under common law; or arising under any policies, practices
or procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, or defamation; or any claim for
costs, fees, or other expenses, included (without limitation) attorneys' fees
incurred in these matters) (all of the foregoing collectively referred to herein
as the “Claims”).

 

 
6

--------------------------------------------------------------------------------

 




 

3.

I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by Paragraph 2 above.




4.

I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General Release. I acknowledge and agree
that my separation from employment with the Company in compliance with the terms
of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).




5.

In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including, without limitation, those relating to unknown and unsuspected Claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected and unanticipated Claims), if any, as
well as those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that I am not aware of any
pending charge or complaint of the type described in Paragraph 2, as of the
execution of this General Release.




6.

I represent that I am not aware of any claim by me other than the claims that
are released by this General Release.




7.

I further state that I have not filed, caused to be filed, or presently am a
party to any Claim against the Company or any Released Party. I have not been
retaliated against for reporting any allegations of wrongdoing by the Company,
its officers or any other Released Parties described in this General Release,
including any allegations of corporate fraud.

 

 
7

--------------------------------------------------------------------------------

 




 

8.

I acknowledge that I understand that this General Release does not limit my or
any Released Party's right, where applicable, to file or to participate in an
investigative proceeding of any federal, state or local governmental agency. To
the extent permitted by law, I agree that if such an administrative claim is
made, I shall not be entitled to recover any individual monetary relief or other
individual remedies.




 

9.

I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.




 

10.

I agree that this General Release is confidential and agree not to disclose any
information regarding the terms of this General Release, except to my immediate
family and any tax, legal or other counsel I have consulted regarding the
meaning or effect hereof or as required by law, and I will instruct each of the
foregoing not to disclose the same to anyone.




 

11.

Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.




 

12.

I agree to reasonably cooperate with the Company in any internal investigation
or administrative, regulatory, or judicial proceeding. I understand and agree
that my cooperation may include, but not be limited to, making myself available
to the Company upon reasonable notice for interviews and factual investigations;
appearing at the Company's request to give testimony without requiring service
of a subpoena or other legal process; volunteering to the Company pertinent
information; and turning over to the Company all relevant documents which are or
may come into my possession all at times and on schedules that are reasonably
consistent with my other permitted activities and commitments. I understand that
in the event the Company asks for my cooperation in accordance with this
provision, the Company will reimburse me solely for reasonable travel expenses,
including, without limitation, lodging and meals, upon my submission of
receipts.




 

13.

I agree not to disparage the Company, its past and present investors, officers,
directors or employers or its affiliates and to keep all confidential and
proprietary information about the past or present business affairs of the
Company and its affiliates confidential unless a prior written release from the
Company is obtained. I further agree that as of the date hereof, I have returned
to the Company any and all property, tangible or intangible, relating to its
business, which I possessed or had control over at any time (including, but not
limited to, company-provided credit cards, building or office access cards,
keys, computer equipment, manuals, files, documents, records, software, customer
database and other data) and that I shall not retain any copies, compilations,
extracts, excerpts, summaries or other notes of any such manuals, files,
documents, records, software, customer database or other data.

 

 
8

--------------------------------------------------------------------------------

 




 

14.

Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims (i) arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof (ii) to indemnification for which I may be
entitled to as a former officer or director of the Company under their
respective charter and/or bylaws and/or other constituent documents so long as I
am otherwise entitled to be indemnified as authorized thereunder.




 

15.

If I breach any provision of this General Release and/or the Agreement, I affirm
that the Company or any Released Party may institute an action or proceeding:
(a) to specifically enforce any term or terms of the Agreement or this General
Release; (b) to recover damages resulting from such breach in an amount to be
determined by a court of competent jurisdiction; (c) to terminate the Company's
obligations to provide to me future monetary payments and benefits under the
Agreement and/or in connection with this General Release as of the date of the
breach; and/or (d) to seek any other legal or equitable relief permitted by law,
including but not limited to injunctive relief.




 

16.

Whenever possible, each provision of this General Release shall be interpreted
in, such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

 
9

--------------------------------------------------------------------------------

 

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

 

i.

I HAVE READ IT CAREFULLY;




 

ii.

I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED;




 

iii.

I VOLUNTARILY CONSENT TO EVERYTHING IN IT;




 

iv.

I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;




 

v.

I HAVE HAD AT LEAST TWENTY-ONE (21) CALENDAR DAYS FROM THE DATE OF MY RECEIPT OF
THIS GENERAL RELEASE ON ________________, 2013, TO CONSIDER IT. I UNDERSTAND
THAT ANY CHANGES MADE TO THIS GENERAL RELEASE, MATERIAL OR OTHERWISE, WILL NOT
RESTART THE REQUIRED 21 CALENDAR-DAY CONSIDERATION PERIOD;




 

vi.

THE CHANGES TO THE GENERAL RELEASE SINCE ________________, 20__ EITHER ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST.




 

vii.

I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED; I FURTHER UNDERSTAND THAT I MAY REVOKE THIS
GENERAL RELEASE DURING THE PERIOD OF SEVEN (7) CALENDAR DAYS FOLLOWING THE DAY
ON WHICH I SIGN THIS GENERAL RELEASE AND THAT ANY REVOCATION WITHIN THIS PERIOD
MUST BE SUBMITTED, IN WRITING, TO GENE GERRARD, AVP, HUMAN RESOURCES, SEABRIGHT
INSURANCE COMPANY, 1501 4TH AVENUE, SUITE 2600, SEATTLE, WASHINGTON 98101, AND
MUST STATE: “I HEREBY REVOKE MY ACCEPTANCE OF OUR AGREEMENT AND GENERAL
RELEASE.” THE REVOCATION MUST BE EITHER: (A) PERSONALLY DELIVERED TO MR. GERRARD
WITHIN 7 CALENDAR DAYS AFTER THE DAY EMPLOYEE SIGNS THE AGREEMENT; (B) MAILED TO
MR. GERRARD AT THE ADDRESS SPECIFIED ABOVE BY FIRST CLASS UNITED STATES MAIL AND
POSTMARKED WITHIN 7 CALENDAR DAYS AFTER THE DAY I SIGN THE GENERAL RELEASE; OR
(C) DELIVERED TO MR. GERRARD AT THE ADDRESS SPECIFIED ABOVE THROUGH A REPUTABLE
OVERNIGHT DELIVERY SERVICE WITH DOCUMENTED EVIDENCE THAT IT WAS SENT WITHIN 7
CALENDAR DAYS AFTER THE DAY EMPLOYEE SIGNED THE AGREEMENT. IF THE LAST DAY OF
THE REVOCATION PERIOD IS A SATURDAY, SUNDAY OR LEGAL HOLIDAY RECOGNIZED BY THE
STATE IN WHICH I WORKED IMMEDIATELY PRIOR TO MY TERMINATION DATE, THEN THE
REVOCATION PERIOD SHALL NOT EXPIRE UNTIL THE NEXT FOLLOWING DAY WHICH IS NOT A
SATURDAY, SUNDAY OR LEGAL HOLIDAY.




 

viii.

I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND HAVE BEEN
ADVISED IN WRITING BY THE COMPANY TO CONSULT WITH AN ATTORNEY OF MY CHOICE PRIOR
TO MY SIGNATURE OF THIS GENERAL RELEASE; AND

 

 
10

--------------------------------------------------------------------------------

 

 

 

ix.

I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.




Signature:

   

Date:

       

 

 

 

11